Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          The application of Lee Chi for Small Format Interchangeable Core Electronic Cylinder and Method filed 3/20/20 has been examined. Claims 1-20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
             Regarding claims 1-8, the prior art of record is silent on teaching the limitations of  a cylinder includes a rotator coupled to the housing, the rotator configured to provide a mechanical interface with a latch mechanism, the rotator further configured to enable the control latch to rotate between the extended position and the retracted position;an actuation rod extending along the control sleeve and configured to travel between a tab-blocking position maintaining the control latch in the extended position, and a tab-unblocking position allowing the control latch to retract into the retracted position; and a control pin configured to restrict the travel of the actuation rod in a control pin-blocking position in response to the rotator being rotated to a locked position, the control pin further configured to retract from blocking the travel of the actuation rod to the control pin-unblocking position in response to the rotator being rotated to the unlocked  position.
         Regarding claims 9-16, the prior art of record is silent on teaching rotating the cylinder including a rotator coupled to an end of the cylinder until a control pin is unrestricted to travel from a control pin-blocking position to a control pin-unblocking position;
retracting the control pin at least partially from blocking travel of an actuation rod; displacing the actuation rod to align a groove on the actuation rod with a tab on the cylinder; receiving the tab on the cylinder into the groove on the actuation rod; retracting a control latch on the cylinder in response to the tab on the cylinder being received into the groove on the actuation rod; and removing the cylinder from the lock assembly in response to the retracting of the control latch.
          Regarding claims 17-20, the prior art of record is silent on teaching a rotator including a perimeter with a notch, wherein the tab is configured to control rotation of the control latch, wherein the control latch is configured to retain the cylinder within the lock assembly, and wherein the rotator is coupled to an end of the cylinder and to the latch mechanism to cause the lock assembly to operate between a locked position and an unlocked position; an actuation rod extending substantially parallel along the cylinder and configured to longitudinally travel between a tab-blocking position and a tab-receiving position, the actuation rod including a smaller diameter profile forming a groove, the groove configured to align and receive the tab on the cylinder in the tab-receiving position and to block the tab in the tab-blocking position; and a control pin configured to ride along the perimeter of the rotator and to block the actuation rod from traveling in a control pin-blocking position, and to allow removal of the SFIC module from the lock assembly in the control pin-unblocking position when the control pin encounters the notch on the perimeter of the rotator in response to the cylinder being rotated to the unlocked position.
	The closest prior art of record (US 2003/0188558, US 20130312468, US 20170191774, 20150340794) teaches a lock that include a removable cylinder but is silent on teaching the limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/             Primary Examiner, Art Unit 2683